AllianceBernstein First Quarter 2008 Review Gerald M. LiebermanPresident & Chief Operating Officer Lewis A. SandersChairman & Chief Executive Officer Any forecasts in this material may not be realized. Information or opinions should not be construed as investment advice. April 23, 2008 AllianceBernstein 2 Proprietary - For AllianceBernstein L.P. use only Cautions regarding Forward-Looking Statements Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the Private SecuritiesLitigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actualresults to differ materially from future results expressed or implied by such forward-looking statements. The most significant of these factorsinclude, but are not limited to, the following: the performance of financial markets, the investment performance of sponsored investmentproducts and separately managed accounts, general economic conditions, future acquisitions, competitive conditions, and governmentregulations, including changes in tax regulations and rates and the manner in which the earnings of publicly traded partnerships are taxed.
